Hirschberg,, J. (dissenting) :
1 I dissent. Until the question is, settled otherwise by controlling ‘authority, I' desire to vote that the erection of poles in streets, urban or rural, for telephone purposes, is a use for other than street purposes and may be enjoined by the owner of the soil. Although no damage is alleged, an unlawful- invasion of real property may be ■restrained even if the tendency of the trespass be to create an ■improvement.
Jenks, J., concurred,
' Order affirmed, with ten dollars costs and disbursements.